United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 97-2713
                                    ___________

Dean Russell Clark,                     *
                                        *
              Appellant,                *
                                        * Appeal from the United States
       v.                               * District Court for the District
                                        * of Minnesota.
St. Paul Police Department, sued as     *
City of St. Paul Police,                *      [UNPUBLISHED]
                                        *
              Appellee.                 *
                                   ___________

                           Submitted: January 5, 1998
                               Filed: January 9, 1998
                                   ___________

Before WOLLMAN, LOKEN, and HANSEN, Circuit Judges.
                          ___________

PER CURIAM.

        Dean Russell Clark appeals from the district court&s1 order dismissing his civil
rights action with prejudice pursuant to Fed. R. Civ. P. 37(d) and 41(b). After careful
review of the record we conclude that the district court did not abuse its discretion in



      1
       The HONORABLE JAMES M. ROSENBAUM, United States District Judge
for the District of Minnesota, adopting the report and recommendations of the
HONORABLE FRANKLIN L. NOEL, United States Magistrate Judge for the District
of Minnesota.
dismissing the action for the reasons it stated. Accordingly, we affirm. See 8th Cir. R.
47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-